DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2020 has been entered.
Response to Arguments
Applicant’s arguments filed April 6, 2021 have been considered but are not persuasive in view of the rejections set forth below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a portion of the arm members are extended distally beyond the location of their distal connection) are not recited in the rejected claims.  Although the claims recite that the arms are reconfigurable into an overextended arcuate configuration and the specification describes the overextended arcuate configuration shown in figure 3D, the claims as well as the specification do not specifically recite or state that the overextended arcuate configuration is defined by a portion of the arm members being extended distally. Therefore, it is the examiner’s position that the limitation ‘overextended’ configuration can be sufficiently broad to encompass the bulbous projection and greatest width of the expansion of the arm portions being toward the distal end 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 11, 14, 15, 18-22, 28, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anspach, Jr. et al (US 4608965) in view of Boyd et al. (U.S. Patent Pub. 2002/0069884 A1) and further in view of Bonutti (US 5345927). 5800394
Regarding claims 1, 3, and 18, Anspach, Jr. et al (hereafter Anspach) discloses  tissue manipulation assembly, comprising: an elongate body shaft (6); an actuation member (12, 14) movable relative to the elongate body shaft (figures 1, 2); and a first arm member and a second arm member (8, figures 1-3) each having at least a distal end (B, figure 2) attached to a distal tip of the elongate body shaft via a pivot or pinned connection (7, B), wherein each arm member is positioned along the elongate body shaft opposite to one another such that each arm member reconfigures radially whereby each arm member is correspondingly configured within a single plane from a low profile to an expanded curved profile (curved profile in figure 21, expanded arms together create a curved shape) when urged via the actuation member such that the assembly reconfigures along the single plane (Figures 1, 2), wherein each arm member is further positioned along the elongate body shaft such that each arm member is reconfigurable from the low profile where an entirety of each arm member resides against the elongate body shaft (figure 1) and into an overextended arcuate configuration (figure 2) and is shaped to inhibit bending of the overextended arcuate configuration outside the single plane.  Although Anspach teaches that the arm members expand to an expanded curved and arcuate planar profile, it does not specifically show that the arm members expand to an overextended arcuate configuration. However, Bonutti teaches it was known in the art at the time of the invention for the expanding portion of a retractor to be configured for a particular surgical application, including expansion unequally over differing circumferential extents to provide varying or Boyd - ¶ [0100]: lines 21-24).
Regarding claim 3, Anspach in view of Boyd teaches all of the limitations set forth in claim 1 wherein the tissue manipulation assembly is configured for tissue retraction (Anspach, abstract).
Regarding claim 4, Anspach in view of Boyd teaches all of the limitations set forth in 1 wherein the tissue manipulation assembly is configured for tissue dissection (Figures 4-6).

Regarding claim 6, Anspach in view of Boyd teaches all of the limitations set forth in claim 5 wherein the handle assembly (10) is adapted to actuate each arm member in a plurality of intermediate configurations between the low profile and the expanded curved or arcuate planar profile (handle assembly 10 can be moved to a plurality of intermediate configurations between figures 1 and 2).
Regarding claim 11, Anspach in view of Boyd teaches all of the limitations set forth in claim 1 wherein each arm member is adapted to simultaneously reconfigure within the single plane from the low profile to the expanded curved or arcuate planar profile (figure 2).
Regarding claim 14, Anspach in view of Boyd teaches all of the limitations set forth in claim 1 wherein each arm member defines a tapered or arcuate outer surface (arcuate outer surface, figure 2).
Regarding claim 15, Anspach in view of Boyd teaches all of the limitations set forth in claim 1, wherein Boyd teaches the feature comprises a coating or covering which increases the frictional resistance (Boyd – see  ¶¶ [0100]: lines 21-24 and [0101]: lines 14-19; Fig. 28).
Regarding claim 19, Anspach in view of Boyd teaches all of the limitations set forth in claim 1, wherein the elongate body comprises a section (distal region of elongate body 6 is a section configured to receive the arm members thereon) which is configured to receive the arm members such that a low profile cross-section is presented for insertion into a body (figure 4).
Boyd - ¶ [0100]: lines 21-24).
Regarding claim 21, Anspach in view of Boyd teaches all of the limitations set forth in claim 20,  further comprising a handle assembly (10) coupled to a proximal end of the elongate body shaft for actuating a reconfiguration of the at least one arm member (figures 1, 2).
Regarding claim 22, Anspach in view of Boyd teaches all of the limitations set forth in claim 21 wherein the handle assembly (10) is adapted to actuate the at least one arm member in a plurality of intermediate configurations between the low profile and the expanded curved or arcuate planar profile (handle assembly 10 can be moved to a plurality of intermediate configurations between figures 1 and 2).
Regarding claim 28, Anspach in view of Boyd teaches all of the limitations set forth in claim 20,  wherein the at least one arm member defines a tapered or arcuate outer surface (arcuate, figure 2).
Regarding claim 29, Anspach in view of Boyd teaches all of the limitations set forth in claim 20, wherein Boyd teaches the feature comprises a coating or covering which increases the frictional resistance (Boyd – see  ¶¶ [0100]: lines 21-24 and [0101]: lines 14-19; Fig. 28).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ANH T DANG/Primary Examiner, Art Unit 3771